 THE SAVINGS BANK COMPANYThe Savings Bank CompanyandOffice and Profes-sionalEmployees InternationalUnion,Local#422, AFL-CIO-CLC. Cases 9-CA-7545 and9-RC-9648November 13, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 13, 1973, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge 1 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The SavingsBank Company, Chillicothe, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.IT IS FURTHER ORDERED that the election held inCase 9-RC-9648 be, and it hereby is, set aside, andthat said case is hereby severed and remanded to theRegional Director for Region 9 to conduct a newelection at such time as he deems that the circum-stances will permit the free choice of a bargainingrepresentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutionswithrespect tocredibility unless the clear preponderance of all ofthe relevantevidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record anti find no basis for reversinghis findings.DECISIONSTATEMENT OF THE CASE269BENJAMINA. THEEMAN, Administrative Law Judge: Thecomplaint in Case9-CA-75451alleges that The SavingsBankCompany (Bank or Respondent)during July,August, and September1972, (a)granted wage increases toemployees;and (b)through its personnel coordinator,Roger Palmer,interrogated employees and advised em-ployees of wage benefits that would be coming to them allin violation of Sections 8(a)(1) and 2(6) and(7) of theNational Labor Relations Act, as amended,29 U.S.C. §151,et seq.(the Act).The petition for certification in Case 9-RC-9648, wasfiled on June30, 1972.A stipulation for certification uponconsent election was executed by the parties and approvedby theRegional Director for Region 9 on July 31, 1972. Anelection was conducted on September7, 1972. The tally ofballots showed 32 sligible voters and 31 ballots cast; 13were for the Union,17were against,and I vote waschallenged.The challenged vote was insufficient to affectthe election.On September14, 1972,the Union filed timelyobjections to the election.After an investigation, theRegional Director issued his report on December13, 1972,recommending to the Board(a) that the Union'sObjec-tions 3 and 4 be overruled,and (b) that a hearing be held toresolve the issues raisedby Objections I and 2.2 Noexceptions were filed to the report.By Order dated January5, 1973,the Board adopted the Regional Director's orderand remanded the case to the Regional Director forappropriate hearing.The Regional Directorby order andnotice dated March 13,1973, consolidated the two casesfor hearing.Pursuant to said notice,thehearingwas held inColumbus,Ohio,on April 10,1973. All parties appearedand were representedby Counsel. Theywere given fullopportunityto participate,adduce evidence,examine andcross-examine witnesses,and present oral argument. Allparties have submitted briefs that have been read andconsidered.Upon the iintirerecord,and from my observation of thewitnesses,3 I make the following:IIssued on March 13, 1973, based on a charge filed on January 18. 1973,by Office and Professional Employees International Union. Local # 422,AFL-CIO-CLC.2Objection I was based on interrogations alleged in the complaint andothers that occurred dung July 1972. The latter were not pleaded becausethey were barred by Section 10(b) of the Act Objection 2 in essence is thesame act of granting employees improper pay increases alleged in thecomplaint-3The testimony of all witnesses has been considered. In evaluating thetestimony of each witness, demeanor was relied on. In addition, inconsisten-cies and conflicting evidence were considered and set forth herein. Theabsence of a statement or resolution of a conflict in specific testimony, or ofan analysis of such testimony, does not mean that such did not occur. SeeBishop and Malco, Inc, d/b/a Walker's,159 NLRB 1159,116 t Further, tothe extent that a witness is credited only in part, it is done upon theevidentiary rule that it is not uncommon "to believe some and not all of awitness' testimony."N.LR B v. Universal Camera Corporation,179 F.2d749, 754 (C.A. 2, 1950) reversed on other grounds, 340 U.S. 474 (1951);(Continued)207 NLRB No. 49 270DECISIONSOF NATIONALLABOR'RELATIONS BOARDFINDINGS OF FACT1.BUSINESS OF THE BANKThe Bank is an Ohio corporation engaged in generalcommercial banking in Chillicothe, Ohio .4 During the 12months preceding the hearing (a representative period) theBank received gross income from its banking operations inexcess of $500,000. During the same period, the Banktransferred funds and other commercial paper valued inexcess of $50,000 from its location in Chillicothe to firmsoutside Ohio.It is found, as admitted, that the Bank is and has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONIt is found, as admitted, that Office and ProfessionalEmployeesInternationalUnion,Local# 422,AFL-CIO-CLC (the Union), is and has been a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES AND THEOBJECTIONS TO THE ELECTIONA.The IssuesThe issues in this case have been adequately set forth inthe statement of the case above.B.The Union CampaignThe record does not show precisely when in 1972 theunion organization campaign at the Bank started. RoseMarie McCoppm, Nancy Detillian,, Charlotte Wolf, Vir-giniaKreider, Carolyn Krick, Marsha Landrum, CherylSwinderman, and a few other employees attended severalunion meetings in June 1972. McCoppin passed out 31authorization cards to bank employees in one day in theearly part of July. This occurred after a meeting theprevious day with the business representative of the Union.The distribution of cards by McCoppin occurred in thebank lobby before the Bank opened for business. The othernamed employees signed union cards. Some of them onoccasions spoke to other employees about the Union.Except for McCoppin the named employees indicated theywere not very active in the union organization campaign.Bank officials admit and it is found that the Bank hadknowledge that the union campaign was going on. Fromthe foregoing and the record as a whole it is concluded thatthe Union organization campaign did not start at the Bankprior to June 1972.5N.L.R. B. v. United Brotherhood of Carpenters,230 F.2d 256, 259 (C.A 1,1956); cf.N.L R B. v. Florida Citrus Canners Co-Op,288 F 2d 630, 638(C.A. 5, 1961).4 It has a centraloffice and two branch banks in that city.5This findingtakes intoconsideration the fact that Landrum testifiedshe attendedunion meetings"through the summer" approximately "May,C.The Bank Gave Improper Wage Increases1.The Bank's wage policy 1971-1972Hall, president of the Bank since January 1971, testifiedthatas a resultof a study made by him in 1971, hedetermined that the Bank had not been meeting the wagestandards of other Chillicothe banks. He stated further thatlate in 1971 he decided to raise salaries in the Bank 15percent but was prevented from doing so because theFederalWage Freeze was in effect, limiting proposedincreases to 5-1/2 percent. On December 15, 1971, at theBank's Christmas party, Hall announced to the employeesthat 1971 was the last year a Christmas bonus would begiven; that commencing January 1972 the employeeswould be given a 5-1/2 percent increase: a portion inJanuary and the remainder of the 5-1/2 percent on theanniversary date of their employments Again according toHall, the Bank received information about June 13, 1972,that indicated that because of its size, it was not subject towage controls. Hall, with Ted Toenniges, assistant vicepresident,and Roger Palmer, personnel coordinator,started to plan to put the 15-percentincreasefor theiremployees into effect. On June 28, 1972, they were puttingtogether the final implementation of this plan when theywere advised of the union organizational campaign. Thenupon the advice of counsel that granting increases duringthe union campaign was illegal;the Bank refrained fromgiving anyincreases.Shortly thereafter, the Bank changedcounsel and was informed it had no right to stop makingincreases and to continue giving raises as it had donebefore. In July, August, and September it made theanniversary date increases that are alleged herein asimproper. There is no evidence to show that the Bank atany time informed the employees about the proposed 15-percent plan.2.Theindividual employees' increases in wagesMcCoppin began working for the Bank May 21, 1969. InJanuary 1970 and 1971 she received 5 cents-an-hourincreases. In January 1972 Toenniges told her she wasreceiving 5 cents and that ' from then on she would alsoreceive an increase on the anniversary of the date shestarted with the Bank. About the first week of June 1972she received an additional 6 cents an hour retroactive toher anniversary date. At thistimeshe was told the increasecould not be more because of wages controls.?Krick was employed as a teller by the Bank in July 1970at a starting pay of $325 a month. In January 1971 shereceived a $20-a-monthraise. In January 1972 she receivedan 8-cents-per-hour increase at which time she was told byeitherToenniges or Palmer she would later receive ananniversary raise. In July 1972 Palmer gave her a 28-cents-per-hour increase and told her it was an anniversary raise.Detillian began working for the Bank as a part-timeemployee in March 1971 at $1.60 an hour. Two monthsJune "6The record is not clear on the following but it does show that the policyalso provided for a review of the employee's situation for increase purposes90 days and6 months after the date the employee was hired.'The record does not contain evidence of the salary paid McCoppin. THE SAVINGS BANK COMPANY271laterwith no change in pay she became a full-timeemployee. In January 1972 Detillian received a 9-cents-an-hour increase. On her anniversary in March 1972 shereceived an additional 11 cents an hour. At that timeToenmges told her that the 9-cent and 11-cent raisecombinedwas 5-1/2 percent because that was themaximumallowed under the wage puce control.8Wolf, a drivein teller, started working for the Bank onJune 11, 1971. Later in 1971 she received a 10-cents-an-hour increase. In January 1972, she received an additional8 cents per hour. At that time Toenniges told her that the 8centswas a tokenraise;that she would receive theremainder of a 5-1/2-percentincreaseon her anniversarydate. \ In June she spoke to Toenniges, he told her thebalance due was 3 cents per hour. She did not get the 3cents on her first request. She spoke to Toenniges three orfour times thereafter. Each time he told her he was tryingto do more for her. In July, after Palmer became personnelcoordinator she spoke to him and asked him about her 3cents. He said she would not get it "because of the-unionpetition."Later in July, she met with Hall and Palmer.They told her what her raise would be in dollars whichtranslated into 28 cents per hour. No explanation for theincrease was given to her.Landrum was employed by the Bank as a part-time proofoperator in August 1971 at,$1.60 per hour. She became fulltime a month later at the same pay. In February andMarch 1972 she received 5-cent increases. Nothing wassaid to her on each occasion about raises. Hall and Palmerspoke to her in August on her anniversary date and gaveher a 25-cents-per-hourincrease.It is noted the combinedincreases totalling 35 cents yield a 21-percent increase on$1.60 per hour salary.Kreider began working for the Bank in October 1971 asa part-time employee at $1.65 per hour. In February 1972she became a full-time employee and received a 6-cents-per-hour increase in pay. In August 1972, Hall and Palmerspoke to her and gave her a 25-cents-per-hour increase.They told her they were giving her the raise for May 1972;that it was a 6-month anniversary raise because she hadbeen on full time for 6 months .9 It is noted that thecombined increases totalling 31 cents yield about a 19-percent increase based upon $1.65 per hour.Swinderman was hired by Toenniges for the Bank as ateller inMay 1972 at $1.85 per hour. At the time, he toldher that at the end of 90 days or 3 months she would get anincrease or a review. In August, Palmer spoke to Swinder-man and told her she would be getting her 90-day raise.Before the Union election took place in September 1972,she received a 25-cents-per-hourincrease.It is noted thatthis yields a 14-percentincreaseon $1.85-per-hour salary.3.Conclusion that the increases in pay areimproperRespondent contends that the increases given theemployees in July, August and September 1972, weremotivated by economic considerations only. Respondentpoints out as stated above that its plan to give employees a15-percent increase across the board originated in Decem-ber 1971, but was held in abeyance by circumstancesbeyond Respondent's control. In July 1972 Respondentcontends it reinstated its 15-percent plan and paidincreasesunder it after it had been advised by counsel thatsuch payments were the proper thing to do.The General Counsel contends (1) the July, August, andSeptember 1972 increases after the petition was filed wereabnormally high and were intended to counteract theUnion organizing campaign, and (2) the 15-percent plan"had never been proposed. However, the fact thatanniversaryraiseshad been mentioned to employees,coupled with- the partial lifting of wage controls gaveRespondent an opportunity to give abnormallylarge raisesto those employees whose anniversary dates came after thePetition was filed, while manufacturing a previous inten--tion to give these abnormallylarge raises."The following analysis will deal pointedly with the fiveincreasesgiven by Respondent in July, August, andSeptember 1972. It is unnecessary to make a determinationas to whether Respondent did or did not have an effective15-percent. plan.1° A study of the -record shows that theincreasesmade wereinconsistentwith a 15-percent plan.In December 1971 Respondent purportedly intended toput into effect a 15-percentincreaseplan. Instead it put a5-1/2-percentincreaseinto effect paying part in January1971 and the remainder on the anniversary date of theemployee. The record shows that six employees" workingat that time were givenincreasesand informed that theincreaseswere givenaccording to the 5,-1/2-percent system.The seventh employee, Swinderman was hired in May 1972after the 5-1/2-percent system was put into effect. It isreasonable to assume that if the, 15-percent plan had beenreinstated in July 1972, these seven employees would havebeen given equal treatment under it. An analysis of thefacts shows that they were not.McCoppin was given a 5-1/2-percentincrease in twosteps. In total she receivedan 11-cent-per-hour increase, 5cents in January 1972 and 6 cents in June retroactively toher anniversary date in May. No evidence of any paymentto her of the additional 9-1/2 percent to make up a 15-percent increaseis shown.Detillian was given what purported to be a 5-1/2-percentincreasein two steps.In totalshe received a 20-cent-per-hour increase, 9 cents in January 1972 and l I cents inMarch on her anniversary date. The recordcontains noinformation why Detillian was given what amounts to a 12-1/2-percentincrease onher base pay of $1.60 per hourinstead of the stated 5-112-percentceiling,or that shereceived an additional 2 1/2 percentincreasethereafter tomake up the total of a 15-percent increase.Wolf was given what started out to be a 5-1/2-percentincrease. She receiveda total increaseof 36 cents per hour8 It is noted that the combined increases totalling 20 cents yields a 12-1/2-percent increase based on $1.60 per hour.9Palmer,personnel coordinator,admitted that Kreider's 6-monthanniversary date had been overlooked;that when he became coordinator inJuly 1972 henoticed the omission,spoke to Hall about it,and they bothwent to Kreider to give her the increase retroactively.10 It is significant as stated above that Respondent,in view of its allegedprogram of changing its salary system, failed to inform the employees of theproposed 15-percent plan. If a finding were considered necessary,itwouldbe concluded that poor to the election the Bank had no effective 15-percentplan.1'McCoppm, Krick, Detillian, Wolf, Landrum, and Kreider. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDin two steps. In January 1972 she was paid 8- cents.According to her testimony and Palmer's there was stilldue her 3 cents per hour to make up the 5-1/2-percentincrease.In July 1972 without explanation Wolf was paid28 cents an hour additional. The 36 cents-per-hour increasedoes not fit into - the 15-percent plan, insofar as thatamount exceeded 15 percent by 6 cents. This overage iscomputed as follows: if I1 cents (8 + 3) represented a 5-1/2-percentincrease,then a 15-percent increase wouldtotal 30 cents.Landrum was employed in August 1971. Nothing wassaid to her at her 6-month anniversary in February 1972.In 1972 she received a total increase of 35 cents per hour in3 steps;5 cents inFebruary, 5 cents in March and 25 centsinAugust.12The record shows she received 10 cents.Under the 15-percent plan she should have received a totalof 24 cents. Instead she received a total of 35 cents or a 22-percent increaseon her base pay of $1.60 per hour.Kreider was employed in October 1971. In 1972, shereceived a totalincreaseof 31 cents per hour in two steps.In February 1972 she was paid 6 cents. In August 1972 shereceived an additional 25 cents retroactive to her,6 monthanniversary.Under the 15-percent plan she should havereceived a-total of,25 cents. Instead she received 31 cents ora total increaseof 19 percent on her base pay of $1.65 perhour.Swinderman was employed in March 1972 at $1.85 perhour and was told there would be a review in 90 days. InSeptember, before the election, she was given a 25-cents-per-hour increase. This was equivalent to a 13-1/2-percentincrease.-The foregoing shows that the increases made by theBank during July, August, and September were not madeas allegedby the Bank according to any set planestablished by the Bank to give raises. That allegationfailing,itcannotbe concluded that the raises weremotivated by economic considerations, or at least only byeconomicconsiderations. The Bank offers no other systemor basis for the raisesas given. It is specially noted that theBank did not give equalraises toMcCoppin and Detillianwho had anniversary dates prior to the date of the filing ofthe petition and who had already been paid the balance ofthe 5-1/2-percent increase for their anniversary date.Contrast those payments with the payments made-to -Wolfand Kreider whose anniversary dates were prior to June 30but who had not been paid their increases. When they werepaid after June 30 they were in the excessive amounts. Theone thing that isconsistentabout the increases is that inJuly,August, and September 1972, they were larger thananymade before; and were made after the petition wasfiled and before the election during the time of greatest12Hall and Palmer spoke to Landrum in August1972,but told her nomore than that she was getting the increase and its amount.13As stated above the increases to Wolf and Kreider were given duringthis period retroactively to an earlier anniversary date.14This conclusion is supported by acts of illegal interrogation andthreats of reduced benefitsmade bythe Bank during thisperiodas shownbelow.It is recognized that the conclusion herein is an inference.But it isconsidered that under all the circumstances herein the inference is wellfounded and permissible.Cf. Shattuck Denn Mining Corp.v.N.L.R.B.,362F.2d 466,486 (CA_ 9, 1966), dealing with a Sec. 8(a)(3) situation.See alsoN.L.R.B. v.Miller Redwood Co., 407F.2d 1366, 1369 (C.A. 9, 1969).15There is "no doubt that [Sec. 8(a)(l)] prohibits not only intrusiveunion activity. It is reasonable to assume that under thesecircumstances, the Bank seized upon the opportunity ofgiving anniversary increases 13 in unusually large amountsinorder to induce the employees to vote against theUnion.14 Under these circumstances, the payments inter-fere with the employees rights guaranteed under Section 7of the Act and constitute a violation of Section 8(a)(1) ofthe Act.15D.The Bank Improperly Interrogates EmployeesThe General Counsel alleges that several instances ofimproper interrogation occurred between bank officialsand employees, As - stated above some are alleged asviolative of the Act. Others because of Section 10(b) of theAct are alleged as objections to the election. As eachinstance is dealt with, a notation will be made in a footnoteas to its category.J.July conversation between Toenniges andMcCoppin 16In July 1972 Toenniges held a conversation withMcCoppin. According to McCoppin, among other itemsdiscussed Toenniges asked McCoppin if she was for theUnion and if she was for the Union because her father wasfor the Union.17 In addition, he pointed out to McCoppinthat the Bank had been lenient with her in relation totaking time off because of her diabetic daughter; that theBank could no longer be that lenient if the Union got in.18Toenniges admitted that he was aware that McCoppinhad been involvedin passingout union cards and that heknew that her father was active in union matters inChillicothe. Toenniges stated he had no recall as to what hesaid to McCoppin about her father. He denied that heasked her how she felt about the Union, which denial is notcredited. He admitted that in the conversation with her hepointed out to McCoppin that "she had need for time offoccasionally because of her daughter ... and if the Unionwins the election . . . it's not always the case thatsomebody can guarantee that everything is going to remainin force, that is in force. All the benefits and everythingelse."Toenniges' words are not the same as those McCoppinused in the last sentence of the first paragraph in thissection.McCoppin and Toenniges both state that neither isrepeating the specific words then used by Toenniges. Butwhat appears reasonable is that the clear import ofToenniges' words is that expressed by McCoppin: a changeinMcCoppin's benefits will occur if the Union gets in.Accordingly, it is concluded that the words used byToenniges expressed an implied threat of loss of benefits ifthreats andpromisesbut also conduct immediately favorable to employeeswhichisundertakenwiththe express purpose ofimpingingupon theirfreedom of choice for or againstunionizationand is reasonably calculatedto have that effect."N L.R B v Exchange Parts Co.,375 U.S. 405, 409(1964).16This conversationis alleged asan objection to the election17McCoppm's father had participatedin a union election for thehospital board in Chillicothe18Once in 1971 and again in 1972 McCoppin's child became seriously ill.McCoppin took time off to stay with her daughter. The Bank gave herpermissionto do so and paid her for the time off. THE SAVINGS BANK COMPANYthe Unioncame in.From the foregoing and the record as awhole it is found that Toenniges' questioning of McCoppinand the threat of lostbenefitsinterfered with the rights ofemployees guaranteed by Section 7 of the Act. Havingoccurred after the petition was filed and before theelection, these actions interfered with the election and thefree choice of the employees with regard to their unionrepresentative.2.Conversations between Palmer andMcCoppin 19McCoppin held a conversation with Palmer in late Julyor early August 1972. Palmer asked McCoppin why shewas for the Union. She told him that she didn't think it wasfair for new employees to come in at a higher wage thanolder employees who were training them. He asked her ifshe was afraid she would lose her job if the Union didn'tget in. She answered in the negative and asked him if sheshould be afraid. He did not answer.Palmer and McCoppin had another conversation the lastweek in August not long before the union election. He toldher therewas a teller's position open that she was qualifiedfor; that she could have it if she wanted it and since shewas going on vacation to let him know when shereturned.20He also told her he was working on a plan tobalance thewagesof the old employees with the new, andthat theBankwas establishing a policy not to hire newemployees at a greater pay than the old employees.It is concluded that the first conversation with Palmerwas improper interrogation of employees about their unionactivities and violated Section 8(a)(1) of the Act. Assur-ances werenot given McCoppin that there would be noreprisals in relation thereto.21 The second conversationcontainsno mentionof union activity but nonetheless wasalso improper.McCoppin's union activities and prefer-enceswere known to theBank.When Palmer toldMcCoppin that the Bank was curing the practice of hiringnew employees with higher pay than the older employeeshe was telling her that she did not need the Union in orderto have her gripe settled. A promise of benefit at this timeand under these circumstances impinges upon the employ-ees' freedom of choice as to the rights guaranteed inSection 7 of the Act. Accordingly,it isfound that both ofthePalmer/McCoppin conversations violated Section8(a)(1) of the Act.2219These conversations are alleged as violations.20This offer of a better job is not alleged as a violation.21The Board has said, "Questioning of selected employees about theirunion sympathies . . . without any assurance against reprisal,by its verynature tends to inhibit employees in the exercise of their right to organize."Engineered Steel Products,Inc.,188NLRB 298. See alsoStruksnesConstructionCo. Inc.,165 NLRB 1062,andN.LR.B. v. Cameo Inc.,340F.2d 803(C.A. 5, 1965)cert.denied382 U.S. 926(1965).22Whether or not these conversations are violative of Sec. 8(a)(1) of theAct is a close question.The coercion and interference that may accompanythe interrogation is mild when viewed in the light of hard core conduct thathas often accompanied a representation campaign.But the evidence showsthat the Bank was opposed to the Union and made its position clear to theemployees.Thus, viewing all the incidents herein collectively and recogniz-ing that they occurred during an active campaign opposing the Union theyamount to part of a coordinated pattern of coercion.As stated by the FifthCircuitinN. L.R. B. v. BuildersSupply Co. ofHouston,410 F.2d 606, 608,(1969), enfg.asmodified 168 NLRB 163, the interrogation under such2733.Conversationbetween Bochardand Detillian 23In early July 1972,Detillian held a conversation withBochard,acting manager of the central branch.24 Bochardcalled her into his office.There heasked her how she feltabout the Union.She told him she was for the Unionbecause in that way the employees could get fair wages. Hethen told her that with the Union,the employees wouldoperate on a timeclock;punch in and out and be dockedfor all time off, even emergencies;25 union dues would behigh;and the Union could do a lot of damage to the Bank.He also stated that the Bank was getting ready to giveraises but could not do so until after the election was over.A few dayslater,Bochard and she had anotherconversation at her work station.Bochard asked her if shehad changed her mind about the Union.Detillian repliedthat if he stayed"off our backs maybe we would. He wasonly making us more determined."Bochard said,"nobodywas more determined than me."The circumstances of these conversations are similar tothosebetweenMcCoppin and Toenniges. Like her,Detillian was interrogated about her union activities withno assurances that no reprisals would occur because ofthem and was threatened with loss of benefits should theUnionbe successful.Both these actions interfered with therights guaranteed employees in Section 7 of the Act. Boththese actions interfered with the holding of the election.4.Conversation between Toenniges and Wolf 26In June1972 Wolfspoke to Toenniges about her 3-centincrease.He told her he was trying to do more for her. InJuly she spoke to Palmer who told her that she could notget the increase"because of the union petition."In Julyshe again spoke to Toenniges.The following conversationoccurred:A. ... he approached me at my place of work andasked me how I felt about the union.I told him Ithought we needed it. That it would be helpful, thattheywere hiring girls in making more than the girls thathad been experienced there and that I couldn't even geta three cent raise.And he told me that we didn't need aunion. That they could not help us. And he said if wehad a problem,we would not be any more allowed togo directly to him for help . . . He also told me that theMead would govern our union.Q.Whatis the Mead?circumstances is coercive"since it took place in an atmosphere of activeoppositionto the union,Bourne v.N.LR.B..332 F.2d 47.48. 56(2d Cir.,1964).without explanation to the employees of the purpose of thequestioning and under circumstances indicating that it had no legitimatepurpose,Edward Fields. Inc. v. N.LR.B.,325 F.2d 754. 758-759 (2d Cir.,1964), and was unaccompanied by any assurances against reprisals, seeN.LR.B. v. Lorbes, Corp.,345 F.2d 346,348 (2d Cir., 1965)." Theinterrogation also exceeded the limits set by the Board inStruksnesConstructionCo.,Inc.,165NLRB 1062. The test is whether under theattendant circumstances the questioning tends to be coercive,not whetherthe employees are coerced.N.LR.B. v. Varo, Inc.,425 F.2d 293. 298 (C.A. 5.1970).23This conversation is alleged as an objection to the election.24Bochard was not called as a witness.25Mrs.Detillianhad taken time off on two occasions to take herdaughter to the doctor.She noted her comings and goings in writing. Shewas not docked for her time off.26This conversation is alleged as an objection to the election. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.The Mead. The union at the Mead Paper Mill.Q.Where it that?A.That is in Chillicothe.... And he asked me if Iknew how the union got in to the mill.And I said "No, I don't."And he said, "Well, they brought prostitutes infor the men."Toenniges admitted he held a conversation with Wolf. Hedenied that he asked her how she felt about the Union butadmitted that he told her she or the Bank didn't need aunion. On direct examination he denied saying anythinglike the statement "the union had supplied prostitutes forthe men." On cross he also denied saying that "the union atMead had gotten in by the use of prostitutes." After he wasreminded that he had given a statement to a representativeof the Board he recalled that he told McCoppin or Wolfabout a union that organized a company by the use of amale prostitute who was hired to find a woman within thecompany that he could become friends with and solicitinformation from.With regard to the foregoing conversation the testimonyofWolf is generally credited. Undoubtedly the subject ofunion use of prostitution (male or female) in the course ofa union campaign was brought up. It is consideredunnecessary to make a finding as to whether the subject asdiscussed was objectionable. However, it is found thatToenniges did interrogate Wolf about her union feelingsand did so without any assurances that no reprisals wouldbe taken. Such interrogation is coercive and interferes withthe holding of a free election.IV.OBJECTIONS TO THE ELECTIONObjection I dealt with certain interrogations of McCop-pin,Detillian, andWolf. They have been found to haveinterferedwith holding of a free election under thelaboratory conditions imposed by the Board. Accordinglyit is recommended that Objection I be sustained as hereinset forth 27Objection 2 dealt with the increases granted the em-ployees in July, August, and September which have beenfound to be violative of Section 8(a)(1) of the Act. Thisconduct having occurred between the day of the filing ofthe petition and the day of the election also interferes withthe exercise of a free and untrammeled choice in anelection.Oleson's Foods No. 4 Inc.,167 NLRB 543, 551;Irving Air Chute Company, Inc.,149 NLRB 627, 629;Dal-Tex Optical Company, Inc.,137 NLRB 1782, 1786. It isrecommended that Objection 2 be sustained.It is found that the above conduct of the Bank resulted insubstantial interference with the election held on Septem-ber 7, 1972 in Case 9-RC-9648.V. THE EFFECT UPON COMMERCE OF RESPONDENT'SUNFAIR LABOR PRACTICESThe activities of the Bank set forthin section III, above,occurring in connection with the Respondent's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI. THE REMEDYIthaving been found that the Bank has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act. It having been further found that theEmployer has engaged in certain conduct affecting theresults of the election conducted on September 7, 1972, it isrecommended that the election be set aside and that a newelection be conducted by the Regional Director at anappropriate time.Upon the basis of the foregoing findings of fact andupon the entire record in thiscase, Imake the following:CONCLUSIONS OF LAW1.The Savings Bank Company, is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Office and Professional Employees InternationalUnion, Local # 422, AFL-CIO-CLC, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as above found, the Bank has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.Other than as above found, the Bank has notengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.By engaging in threatening, coercive and otherconduct, as above found, the Bank unlawfully interferedwith the freedom of choice of its employees in theirselection of a bargaining representative on September 7,1972.6.The aforesaid conduct constituting unfair laborpractices and conduct illegally affecting the results of aBoard-conductedelection isconduct affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDEDORDER28Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that The Savings Bank Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionsentiments.27The objectionable conduct occurred after the filing of the petition andbefore the election. It is not necessary that such conduct be a violation ofthe Act to be found objectionable so long as the conduct is found to have animpact on the election SeeIndependent Inc, d/b/a Daily Advertiser vN LR.B.,406 F.2d 203,207 (C.A. 5,1969).28 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its •indings,conclusions,and Order, and all objections thereto shallbe deemed waived for all purposes. THE SAVINGS BANK COMPANY275(b) Threatening its employees with cessation or reductionof benefits or more onerous working conditions in theevent they chose the Union.(c) Promising or granting the employees unusually largeincreases in pay or other benefits in order to induce themnot to vote for or join a union.(d) In any like or related manner, interfering with,restraining,or coercing its employees in theexercise oftheir right to self-organization, to form, join, or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Post at each of its places of business in Chillicothe,Ohio, copies of the attached notice marked "Appendix." zsCopies of said notice, on forms provided by the RegionalDirector forRegion 9, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.IT Is FURTHER RECOMMENDED that the complaint hereinbe dismissed insofar as it alleges any unlawful conductother than that as above found.IT IS FURTHER RECOMMENDED that the election held onSeptember 7, 1972, in Case 9-RC-9648, be set aside, andthat said case be remanded to the Regional Director forRegion 9 of the Board to conduct a new election at suchtime ashe deems that circumstances permit the employees'free choice of a bargaining representative.zs In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXJudge of the NationalLaborRelations Board,itwas foundthat we violated the Act in the respects set forth in hisDecision,and to remedy these unfair labor practices, weadvise you that:WE WILL NOT coercively question any employeeregarding his own or'other employees' lawful unionactivity.WE WILL NOT threaten any employee that he or shewill suffer the loss of any existing benefits or conditionsof employment or will be treated less favorably becauseof union activity.WE WILL NOT promise or grant any employee anunusually large increase in pay or other benefit toinduce him or her to refrain from joining a union, orengaging in unionactivity.WE WILL NOT in any like or related manner interferewith,restrain,or coerce any employee in the exercise ofhis or her right to join or assist Office and ProfessionalEmployees InternationalUnion,Local# 422,AFL-CIO-CLC, or anyother labor organization tobargain collectively through their representatives, or toengage in other concertedactivity,or to refrain fromsuch activity,except as such right may be affected bysome agreement as provided in Section 8(a)(3) of theAct.All our employees are free to support or to become orremain members of Office and Professional EmployeesInternationalUnion,Local# 422,AFL-CIO-CLC, orany other labor organization,or to refrain from suchactivity,subject to Section 8(a)(3) of the Act.THE SAVINGS BANKCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Office Building,Room 2407, 550 Main Street, Cincinnati, Ohio 45202,Telephone 513-684-3621.NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAs the result of a trial before the Administrative Law